Opinion by
Judge Blatt,
Ms. C.1 and Dauphin County Social Services for Children and Youth (county agency) (jointly referenced herein as the petitioners) separately have petitioned for review of the order of the Department of Public Welfare (DPW). This order adopted a hearing officers recommendation to grant the request of a party identified as R.D. to expunge his child abuse record. Both appeals have been consolidated here for our review.
R.D. and his wife, identified as P.D., were named in an indicated child abuse report, see Section 3 of the Child Protective Services Law, Act of November 26, 1975, P.L. 438 (Law), 11 P.S. §2203, as being responsible for certain bruises discovered on a child identified as r.d., the minor son of R.D. and the petitioner, Ms. C. After a hearing, the DPW hearing officer concluded that the county agency foiled to meet its burden of proving the accuracy of the indicated report, see Section 15(d) of the Law, 11 P.S. §2215(d) and, therefore, granted ex-pungement as to both R.D. and P.D.
Where, as here, the burdened party does not prevail before an administrative agency, we are restricted in our review to determining whether or not constitutional rights were violated, an error of law was committed, or there was a capricious disregard of competent evidence. Milbourne v. Pennsylvania Crime Victim's Compensation Board, 82 Pa. Commonwealth Ct. 259, 475 A.2d 899 (1984).
The petitioners initially contend that the hearing officer should have accepted their evidence as the only credible evidence in the record. It is not, however, within our scope of review to assess the weight and credibility of the record evidence on appeal from an ad*606ministrative adjudication. Kundrat v. State Dental Council and Examining Board, 67 Pa. Commonwealth Ct. 341, 447 A.2d 355 (1982). Such matters are solely within the province of the fact-finding agency. Id. Accordingly, finding substantial record evidence in the form of R.D.s testimony, we cannot conclude that the administrative findings of feet constitute a capricious disregard of the evidence.
The other issue raised by the county agency as petitioner is an allegation of error due to the expungement of the record with regard to P. D. It contends that, inasmuch as only R.D. requested expungement, DPW exceeded its authority in acting to remove P.D.s name from the record as well. To accept this argument, however, we would have to ignore the clear language of Section 2214(o) of the Law, 11 P.S. §2214(o), which pertinently provides that “[a]t any time, the secretary may amend, seal or expunge any record upon good cause shown. . . .” Therefore, having found that the burdened party failed to substantiate the accuracy of the indicated report of child abuse in this case, we believe that DPW acted properly under §2214(o) to expunge both of the names of the alleged perpetrators.
Under the circumstances of this case, we must affirm DPW’s order.
Order
And Now, this 23rd day of September, 1986, the order of the Department of Public Welfare in the above-captioned matter is affirmed.

 For the purposes of this opinion, we will refer to the petitioner in No. 485 C.D. 1985 as “Ms. C.”